DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/16/2021 has been considered in full.

Claim Objections
Claim 1 objected to because of the following informalities:  
Line 9: “an device” should be changed to “a device”.  Please change “an” to “a”.  
Line 10: “an device” should be changed to “a device”.  Please change “an” to “a”.  
Claim 5 objected to because of the following informalities:
Line 2: “a plurality patch bodies” should be changed to “a plurality of patch bodies”.  Please add “of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “wherein an [sic] device with a relatively high wavelength among the laser devices is arranged to an outer region of the patch body compared to an [sic] device with a relatively low wavelength to apply the low-power laser with a relatively high wavelength to a central region of the patch body which faces a skin during treatment” renders claim 1 (lines 9-12) indefinite.  The Examiner contends that this limitation, as written, is confusing.  It is confusing how the relatively high wavelength is arranged to an outer region and to a central region.  The Examiner believes this is a mistake and that the devices with a relatively high wavelength should be applied to the outer or central region, while the devices with a relatively low wavelength should be applied to the other.  The Examiner contends that support for this limitation appear to be found on page 17 and Figure 10 of the instant application.  
Claim 1 recites the limitation "a relatively high wavelength" in line 11, whereas a relatively high wavelength was already introduced in claim 1 (line 9).  It is unclear whether applicant intended to claim the same or a different relatively high wavelength.  Consider changing to “the relatively high wavelength”.
The limitation “cells in the pain site are replaced with cells activated by the first device” renders claim 2 (line 9) indefinite.  It is unclear to the Examiner how cells are being replace with activated cell.  The Examiner understands how cells can be treated/activated, but not how they are “replaced”.
Claim 3 recites the limitation "the cell regeneration by the first device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outside" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the outside” renders claim 4 indefinite.  It is unclear to the Examiner what “outside” is in reference to.  For instance, the outside of what?
The limitation “indication therapy” renders claim 6 (line 3) indefinite.  It is unclear to the Examiner what the meaning of “indication therapy” is.
*Note: Claim 5 is also rejected due to its dependency on rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “cells in the pain site” (line 9) appears to be positively recited instead of functionally recited.  The Examiner suggests functionally reciting this limitation to something that includes “configured to replace cells” so that “cells” is recited functionally.  It is noted that a 35 U.S.C. 112(b) is also directed to this limitation hereinabove.

Potentially Allowable Subject Matter
Claims 1-6 contain potentially allowable subject matter.
Regarding independent claim 1, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Prescott (U.S PGPub No. 2014/0012353) and Chul, et al. (KR 10-2003-0041703)) do not teach or render obvious a wearable multi-wavelength laser therapy device comprising a device with a relatively high wavelength/relatively low wavelength arranged to an outer region of the patch body and a device with a relatively high wavelength/relatively low wavelength (i.e., other of the one chosen before) applied to a central region of the patch body.  No other prior art reference could be found that teaches or renders obvious the limitations of instant claim 1.  Due to their dependency on independent claim 1, instant claims 2-6 are also considered to be allowable.  

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).  The Examiner specifically notes that the 35 U.S.C 112(b) rejection of claim 1 that involves the potentially allowable subject matter must be resolved.  The Examiner considers the limitation as potentially allowable because of the expectation that the limitation comes from page 17 and Figure 10 of the instant application.  The claim will require further consideration upon receipt of a timely-filed response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim, et al. (U.S PGPub No. 2016/0129281) teaches a therapy device for edema and neuropathy.  Van Os, et al. (U.S PGPub No. 2014/0094879) teaches a light-emitting device and photo-therapy device comprising a light-emitting device.  Tapper, et al. (U.S PGPub No. 2014/0277298) teaches a light therapy bandage system.  Oversluizen, et al. (U.S Patent No. 9,636,522) teaches a phototherapy method and device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792